UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For fiscal year ended December 31, 2011 Or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52807 China Changjiang Mining & New Energy Co., Ltd. (Exact name of registrant as specified in its charter) Nevada 75-2571032 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Seventeenth Floor, Xinhui Mansion, Gaoxin Road Hi-Tech Zone, Xi’An P.R. China 71005 +86(29) 8833-1685 (Address of Principal Executive Offices; Zip Code) (Registrant’s Telephone Number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Title of each class Common Stock, par value $0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting common stock held by non-affiliates of the issuer, based on the average bid and asked price of such stock, was $484,321 at December 31, 2011. At December 31, 2011, the registrant had outstanding 64,629,559 shares of common stock, $0.01 par value. DOCUMENTS INCORPORATED BY REFERENCE None. Special Notes Regarding Forward Looking Statements In addition to historical information, this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. We use words such as “believe,” “expect,” “anticipate,” “project,” “target,” “plan,” “optimistic,” “intend,” “aim,” “will” or similar expressions, which are intended to identify forward-looking statements. Such statements include, among others, those concerning market and industry segment growth and demand and acceptance of new and existing products; any projections of sales, earnings, revenue, margins or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements regarding future economic conditions or performance; as well as all assumptions, expectations, predictions, intentions or beliefs about future events. You are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, including those identified in Item 1A “Risk Factors” included herein, as well as assumptions, which, if they were to ever materialize or prove incorrect, could cause the results of the Company to differ materially from those expressed or implied by such forward-looking statements. Readers are urged to carefully review and consider the various disclosures made by us in this report and our other filings with the SEC. These reports attempt to advise interested parties of the risks and factors that may affect our business, financial condition and results of operations and prospects. The forward-looking statements made in this report speak only as of the date hereof and we disclaim any obligation to provide updates, revisions or amendments to any forward-looking statements to reflect changes in our expectations or future events. Use of Terms Except as otherwise indicated by the context and for the purposes of this report only, references in this report to:“we,” “us,” “our,” or the “Company” are to CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD., and its consolidated subsidiaries; o “MT” are to metric tons; o “PRC” and “China” are to the People’s Republic of China; o “SEC” are to the Securities and Exchange Commission; o “Securities Act” are to the Securities Act of 1933, as amended; o “Exchange Act” are to the Securities Exchange Act of 1934, as amended; o “Renminbi” and “RMB” are to the legal currency of China; and o “U.S. dollars,” “dollars” and “$” are to the legal currency of the United States. 2 CHINA CHANGJIANG MINING AND NEW ENERGY COMPANY LTD. For the Fiscal Year Ended December 31, 2011 TABLE OF CONTENTS PART I Item 1. Business 4 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 17 Item 3. Legal Proceedings 19 Item 4. Mine Safety Disclosures 19 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 26 Item 8. Financial Statements and Supplementary Data 26 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 26 Item 9A. Controls and Procedures 28 Item 9B. Other Information 29 PART III Item 10. Directors, Executive Officers and Corporate Governance 30 Item 11. Executive Compensation 34 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 Item 13. Certain Relationships and Related Transactions, and Director Independence 35 Item 14. PrincipalAccounting Fees and Services 37 PART IV Item 15. Exhibits, Financial Statement Schedules 39 3 PART I ITEM 1.BUSINESS. Our Corporate History and Background China Changjiang Mining & New Energy Co., Ltd. (the “Company”) is engaged in exploration in Shaanxi Province, China, for commercially recoverable metal-bearing mineral deposits. The Company has not yet identified any proven or probable mineral reserves, and only limited exploration activity has so far been undertaken, primarily by governmental bodies in Shaanxi Province. Provided the Company successfully identifies commercializable mineral deposits, it intends to engage in mining, processing and distributing zinc, lead, and gold.In 2011, we cooperated with Shaanxi Western Mining & Energy Co., Ltd (“Western Mining”) to develop our mines by providing the exploration rights, technical support and related information and generated exploitation compensation revenue of $1,568,357. Subsequent Event On June 1, 2012, the Company entered into an agreement with Xunyang Yongjin Mining Co., Ltd to transfer the exploration rights at a consideration of $2,380,612 (RMB15,000,000), subject to the approval of the Department of Land and Resources of Shaanxi Province. To date, the administrative approval has not been obtained and the management can give no assurance if or when the transaction would be approved.If the transfer of the exploration rights is approved, we intend to direct our resources in the new clean and renewable energy industry in the PRC. Background The Company is the result of a 2008 share exchange transaction among: (i) North American Gaming and Entertainment Corporation, a Delaware corporation (“North American”); (ii) Shaanxi Changjiang Petroleum & Energy Development Stock Co., Ltd. (“CJP”), a limited liability company established and existing under the law of People’s Republic of China; and (iii) the shareholders of CJP, among whom the predominant shareholder, holding 97.2% of CJP’s shares, was a Hong Kong company, Hong Kong Wah Bon Enterprise Limited (“Wah Bon”). After completion of the share exchange transaction, the Company entered into a reverse merger with North American. At the time of the share exchange transaction, CJP owned 60%, and the Company continues to control, Shaanxi Dongfang Mining Co., Ltd., (“Dongfang Mining”) which, as discussed further under “Item 2. Properties,” holds the Chinese exploration license through which we pursue our exploration activity. The share exchange was completed on February 4, 2008, resulting in the shareholders of CJP controlling approximately 96% of the equity ownership of North American At the time of the closing of the share exchange, North American was a shell company domiciled in Delaware which filed reports under the Exchange Act and whose shares traded in the U.S. over-the-counter market. Wah Bon caused its subsidiary, CJP, to pay $370,000 in cash, and Wah Bon delivered shares constituting 97.2% of the outstanding equity of CJP, in exchange for 3,800,000 shares of North American common stock and 500,000 shares of Series C Preferred Stock of North American, which originally were entitled to 1,218 votes per share. Two U.S. individuals, through their advisory company, Capital Advisory Services, Inc., were paid in the aggregate 4,500,000 shares of North American. In June 2008, CJP changed its name to “Shaanxi Changjiang Mining &New Energy Co., Ltd (“Shaanxi Changjiang”).” Following the share exchange transaction, Wah Bon replaced North American’s Board of Directors. 4 China Changjiang Mining & New Energy Co., Ltd. was incorporated in the state of Nevada on September 19, 2008 for the purposes of re-domesticating the Company from Delaware to Nevada, adopting the Company’s current name, andto serve as the surviving company of a reverse merger with North American. Pursuant to Articles of Merger filed with the Secretary of the State of the State of Nevada on December 4, 2008 and the Secretary of the State of the State of Delaware on April 2, 2009, North American was merged with and into the Company, with the Company being the surviving entity. On February 9, 2010, we filed a Certificate of Amendment to our Articles of Incorporation to effect a 1-for-10 reverse stock split of our common stock, subject to FINRA approval. The 1-for-10 reverse split was approved by FINRA on July 30, 2010, effective August 2, 2010. On September 15, 2010, the Company filed with the Nevada Secretary of State a Certificate of Designation and a Certificate of Conversion and Elimination of the Series C Convertible Preferred Stock, pursuant to which: (i) all shares of our Series C Preferred Stock were converted into shares of common stock at a rate of 1,218 shares of common stock for each outstanding share of Series C Preferred Stock; and (ii) we canceled and eliminated the Series C Preferred Stock. In the aggregate, the outstanding shares of the Company’s Series C Preferred Stock were converted into 609 million shares of common stock. As a result of these transactions, we currently have 250,000,000 authorized shares of common stock, par value $0.01 per share, of which 64,629,559 shares are issued and outstanding on the date of filing of this Form 10-K, and 10,000,000 authorized shares of preferred stock, of which no shares are presently issued and outstanding. At the time our share exchange transaction was completed, approximately 96% of the outstanding shares of North American were owned by Wah Bon. See Item 12, “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” The present corporate structure of our Chinese subsidiaries is as depicted in the chart below: 5 Our Industry and Principal Market Sales and Marketing Although we are still in the exploration phase, we have established a sales and marketing department which is focused on identifying and establishing relationships with companies that are likely to have a need for our products. We are seeking to explore further on our property for commercializable zinc, lead and gold deposits. Zinc and lead can be freely sold and marketed throughout the PRC. China remains a net importer of these metals, and we believe a customer base exists within China. Current Business Operations Our Business Through our majority-controlled subsidiary, Dongfang Mining, we are engaged in the exploration for commercially recoverable metal-bearing mineral deposits, such as zinc, lead and gold. Currently, our exploration activities are in a 50.12 square kilometer area in Jiao Shan Zhai, Guo Jia Ling, Xunyang County, in the Shaanxi Province of China. To date, our activities have not resulted in the location of proven reserves. Mining is a high-risk industry. We cannot assure we will obtain exploration and mining licenses in the near future. Actually, we prefer to withdraw from the mining industry if we find a better investment opportunity in the new clean and renewable energy industry in the PRC. We also hold land use rights in a 5.7 square kilometer parcel located in Huanghe Nantan, Heyang County, in the Shaanxi Province of China. We lease a portion of the land use rights on the 5.7 square kilometer parcel to Shaanxi Huanghe Bay Springs Lake Theme Park Ltd. (“Huanghe”) for the development and operation of a theme park. The term of the lease agreement is from January 1, 2011 to December 31, 2029. The annual rent is approximately $1.2 million. In November 2010, the Company received the first rent payment under the lease, in the amount of approximately $0.6 million. For additional information, see “Item 2. Properties”. We intend to invest more resources in new energy industry in the near future. Currently, new energy plays an increasingly important role in the energy industry, especially, in the PRC. The government strongly supports the development of new clean and renewable energy. We deem there should be more opportunity in the new energy industry and commence to develop the following new energy projects. a) We established a subsidiary, named Shaanxi Weinan Changjiang solar photovoltaic energy applied science and technology Co., Ltd. (“Weinan Changjiang”), in April 2012 to develop the new energy business. Shaanxi Changjiang accounted for 51% shares of Weinan Changjiang , and Mr. Zhang Hongjun, the actual controller, accounted for the other 49% shares. In September 2012, Weinan Changjiang entered into an agreement with Shaanxi Changling Solar Energy & Electric Co., Ltd (“Changling”) to outsource the construction of a solar energy project located in Huanghe Bay Springs Lake Theme Park. The project, with a total contract amount of $310,548, is going to be completed by the year end of 2012. A series of licenses or permits must be obtained from the government organizations for power generation and distribution in PRC. Up to present, we have obtained following permits: a) The Heyang County Power Grid Access license; b) Application for the provincial solar photovoltaic building demonstration projects nominated by both the Housing and Urban-Rural Construction Bureau of Weinan City and Weinan Municipal Finance Bureau; and c) Filing in the Weinan City Municipal Development and Reform Commission. The project was designed to generate electricity mainly for Huanghe, and was anticipated to operate in 2013. 6 b) Our joint venture, Shaanxi Changjiang electricity & new energy Co., Ltd (“Changjiang Electricity”), is dedicated to the construction and operation of the biomass incineration power. Currently, we account for 20% shares of Changjiang Electricity, Mr. Zhang Hongjun and Shaanxi Changfa Industrial Co., LTD (“Changfa”) accounts for 52% and 28% respectively. In order to further develop the clean energy projects, we are entrusted full responsibility by Mr. Zhang Hongjun and Changfa to manage the following cooperation issues. In October 2011, we entered into an agreement with Shaanxi Lanniao New Energy Development Co., Ltd (“Shaanxi Lanniao”) to jointly develop Changjiang Electricity. In the near future, according to the agreement, Shaanxi Lanniao will invest around $11,529,000 in projects construction and accounts for 68% shares of the new Changjiang Electricity. We will invest a portion of our land in Huanghe Bay into Changjiang Electricity. As a result, Mr. Zhang Hongjun, Changfa and we account for 32% shares of the new Changjiang Electricity. Mining Industry General If we successfully identify commercializable mineral deposits and obtain the required government license, our primary business activity is anticipated to be mining, processing and distributing zinc, lead and gold, and other mineral products. China is currently a net importer of nonferrous metals. There are governmental restrictions on exploration and mining activity in China, discussed further below. We believe that China will continue to industrialize and this will cause increased demand for industrial raw materials such as non-ferrous metals. We expect prices of non-ferrous metals to increase in China in the future, although prices may experience significant fluctuations. Competition We anticipate that our competitors in the nonferrous metals markets will be local and regional mining enterprises. Other companies in China that mine zinc, lead and gold and that we consider to be likely competitors, include: Dongschengmiao Mining Industry Co., Ltd., Wancheng Trading & Mining Col, Ltd., Xinjian Woquia Tianzhen Mining Co., Ltd., and Wulatehouqi Qingshan Nonferrous Metal Development Co., Ltd. These competitors have more experience in the operation of mines and mining activities and have superior financial resources than we do. In the past, China protected its domestic metallurgy industry with high tariffs, import quotas and restrictions on foreign ownership. Due to China’s WTO membership, China has reduced and is expected to further reduce protection for Chinese companies against foreign competitors. To maintain its WTO membership, China must gradually reduce its tariffs, quotas and restrictions, and permit foreign enterprises the opportunity to sell and distribute in China. Tariffs will eventually be eliminated altogether. This is expected to increase the effect of foreign competition and the importation of foreign products into China. We are unable to predict the effect these changes may have on our Company. Government Regulation Under a system established by China’s State Council, industrial activity is categorized as “permitted,” restricted,” or “prohibited.” Our proposed exploration and mining activities fall into the “restricted” category, which means that we may engage in these activities only with prior governmental approvals, as described below. 7 Exploration and mining activities are regulated in the PRC. Regulations issued or implemented by the State Council, the Ministry of Land and Resources, and other relevant government authorities cover many aspects of exploration and mining of natural resources, including, but not limited to, entry into the mining industry, the scope of permissible business activities, tariff policies and foreign investment. The principal regulations governing the mining business in the PRC include: ● China Mineral Resources Law, which requires a mining business to have exploration and mining licenses from provincial or local land and resources agencies. ● China Mine Safety Law, which requires a mining business to have a safe production license and provides for random safety inspections of mining facilities. ● China Environmental Law, which requires a mining project to obtain an environmental feasibility study of each project. Permits In China, companies that seek to engage in mining must obtain two separate licenses from the land resource division of the provincial government. The first license must be obtained before an enterprise may commence mineral exploration activities. We have obtained this license. The law also requires a second license, for extraction activities, including the excavation and sale of extracted minerals. As of December 31, 2011, we had not yet received a mining license. If we do not obtain a mining license, the value of our interest in the mining properties would be seriously impaired, and would result in a significant loss of value to us. Mineral exploration also requires approval from the Environmental Department of the provincial government, which must first determine that the exploration project will not cause environmental harm. In addition, the Security Department controls strictly the explosives which are needed for exploration. The sale of mineral products is managed by a joint department including industrial, commercial, taxation, and local public finance authorities. There are also detailed rules and regulations related to management of the processing and transportation of mineral products and the approval certificates needed in connection therewith. As of the date of this report, we have obtained all necessary approvals from the Environmental Department and the Security Department with regard to our activities to date. Environmental Impact Environmental protection laws in China are established on a national basis by the State Environmental Protection Administration. Provincial and local authorities may set local regulations which may be more restrictive than the national standards. Environmental standards govern a variety of matters, including disposal of solid waste, discharge of contaminated water and handling of gases and emissions. The local authorities generally monitor and enforce the regulations, including the assessment and collection of fees and the imposition of fines and administrative orders. Because we are still in the exploration stage, our environmental impact has been limited. If we are successful in commencing our extraction operations, we expect to generate waste water, gases and solid waste. We will therefore be subject to all national and local regulations governing these activities, and will likely require licenses for the disposal of water and solid wastes. 8 Summary of Exploration Activity Geological Survey The region in which we have exploration rights is one in which mining activity has long been conducted, and where there are several operating mines for non-ferrous metals. We have not conducted geological exploration sufficient to form a conclusion as to whether there are proven or probable mineral reserves in the area in which we have exploration rights. The principal surveys conducted to date on this land have been preliminary geological surveys conducted by a unit of the Shaanxi Provincial Government. It is costly to conduct detailed mineralogy studies, and we may not have the resources to undertake them. If we fail to identify proven or probable mineral resources, the value of our Company and our securities will be materially and adversely affected. Our Employees As of December 31, 2011, we had an aggregate of 21 employees, of whom 16 were full-time employees. This includes two people in marketing, one in manufacturing, four in research and development and quality control, two in financial and accounting, and seven in general management. Available Information We currently do not maintain a web site; however, our annual, periodic and current reports can be accessed on the web site of the SEC at www.sec.gov and printed free of charge. ITEM 1A.RISK FACTORS. An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below, together with all of the other information included in this report, before making an investment decision. If any of the following risks actually occurs, our business, financial condition and results of operations could suffer. In that case, the trading price of our common stock could decline, and you may lose part or all of your investment. You should read the section entitled “Special Notes Regarding Forward-Looking Statements” above for a discussion of what types of statements are forward-looking statements, as well as the significance of such statements in the context of this report. RISKS RELATED TO OUR BUSINESS WE INTEND TO TRANSITION OUR BUSINESS FROM MINING TO NEW CLEAN ENERGY BUSINESS, WHICH INVOLVES SIGNIFICANT TRANSITION AND INTEGRATION RISK We are a currently a mining company but intend to transition our business to clean energy.This change involves significant transition and integration risks, both because we are required to end our participation in mining operations and wind down our existing relationships prior to our being able to participate in a new energy business and because we may incur costs and/or a loss of revenue (or a delay in anticipated increased revenue from the new business) in connection with these changes.The significant transition and integration risks include: · an inability to transition our business to clean energy due to a lack of applicable approvals or difficulty in satisfying entrance requirements; · significant revenue dilution as we wind down our participation in mining operations and/or insufficient, or delay in receipt of, revenue from our participation in current operations, including an inability to maintain our key customer and business relationships as we transition to new energy; and · difficulties integrating our technology processes. 9 If any of these risks or costs materialize, they could have a material adverse effect on our business, results of operations and financial condition. WE ARE AN EXPLORATION COMPANY FACING SIGNIFICANT FINANCIAL AND OPERATING RISKS. We are a mining company with land use rights to a 50.12 square kilometer tract of land in Shaanxi Province, in Central China. We also hold land use rights in a 5.7 square kilometer parcel located in Huanghe Nantan (Huanghe Bay), Heyang County, in the Shaanxi Province of China, which is not held for the purpose of mining. We seek to determine if there are commercially adequate deposits of zinc, lead and gold within our properties. The exploration and extraction of mineral deposits involve significant financial risks. The results of exploratory investigations are not always reliable or accurate even if conducted in strict compliance with professional guidelines. Furthermore, exploration and extraction activities require substantial investment which must occur over a significant period of time even though the quantity of minerals within any property is finite. Many properties are unable to develop commercially viable mines even with positive exploration results. Successful extraction depends on very expensive processes such as drilling, mine construction and establishment of processing facilities. Mines are also hazardous and only a limited number of qualified, experienced miners exist. The Company must obtain additional government approvals and must ramp up operations after obtaining permission to begin extraction. We are unable to assure you that we will ultimately be successful in meeting these challenges or whether we will commence commercial mining operations. Our failure to do so would have a substantial adverse effect in the value of our company and our securities. FLUCTUATION OF THE CHINESE CURRENCY COULD MATERIALLY AFFECT OUR FINANCIAL CONDITION AND RESULTS OF OPERATIONS. We expect that our future revenue and expenses will be generated in China, but our reporting currency is US dollars and reported results will be affected by exchange rate fluctuations between the RMB and the US dollar. We cannot give any assurance that the value of the RMB will continue to appreciate, or even remain stable against the US dollar or any other foreign currency. Accordingly, we may experience economic losses and negative impacts, as reported in U.S. Dollars, as a result of foreign exchange rate fluctuations. The RMB is currently not a fully convertible currency. The Chinese government may restrict future access to foreign currencies for current account transactions. This may make it difficult for us to transfer money from China to other countries on an economically advantageous basis or even at all. It may also make it difficult for us to pay cash returns on the investment of foreign capital. WE DEPEND ON OUR SENIOR MANAGEMENT AND KEY EMPLOYEES, THE LOSS OF WHOM COULD ADVERSELY AFFECT OUR OPERATIONS. Our success will depend to a large degree upon our ability to identify, hire, and retain personnel, particularly experienced miners and persons familiar with the marketing, manufacturing and administrative processes associated with mining. We depend on the skills of our management team and current key employees, such as Mr. Chen Wei Dong, our Chairman, President, and Chief Executive Officer. We may be unable to retain our existing key personnel or attract and retain additional key personnel. The loss of any of our key employees or the failure to attract, and retain experienced miners or additional key employees could have a material adverse effect on our business and financial condition. 10 WE ARE EXPOSED TO BUSINESS CYCLE RISK. Our business is located in China and will be conducted in China. We expect to sell any minerals we extract within China. The need for these minerals throughout the world is affected by the demand for such minerals in China. We are dependent on the continued economic growth in China to maintain demand for our mineral products. The recent global recession has adversely affected the non-ferrous metals industry. Our business and results of operation may be adversely affected if Chinese economic growth were to decline. RISKS RELATED TO OUR MINING INDUSTRY WE HAVE NOT YET OBTAINED ALL OF THE LICENSES REQUIRED BY CHINESE LAW. China employs a two-stage permitting process for permission to explore and to extract minerals. Although we obtained the exploration license, as of December 31, 2011, we did not yet have the second required license needed to permit the excavation and subsequent sale of extracted minerals. We cannot give assurance that we will obtain this license. If we fail to do so, the value of our interests in the mining properties would be seriously impaired, and would result in a material loss of value to us and our investors. THERE IS NO ASSURANCE THAT OUR PROPERTY WILL CONTAIN SUFFICIENT QUANTITIES OF COMMERCIALLY MARKETABLE MINERALS FOR US TO BECOME COMMERCIALLY VIABLE OR THAT WE WILL BE ABLE TO ECONOMICALLY EXTRACT THE MINERALS. We have engaged in limited investigation and geologic testing. There can be no assurance that our initial exploratory efforts will prove satisfactory or correct, or that commercially mineable mineralization exists on our property. It may not be economically feasible to profitably extract the minerals for many reasons, including some reasons which are beyond our ability to control. We can offer no assurance that a profitable mining business will result from our efforts. WE HAVE NOT CONDUCTED GEOLOGICAL EXPLORATION SUFFICIENT TO FORM A CONCLUSION THAT THERE ARE PROVEN OR PROBABLE MINERAL RESERVES ON OUR PROPERTY. As of December 31, 2011 we had not yet conducted geological explorations sufficient to form a conclusion that there are proven or probable mineral reserves in the area in which we have exploration rights. The only surveys conducted on this land through the 2010 and 2011 calendar year have been preliminary geological surveys conducted by a unit of the Shaanxi Provincial Government. It is costly to conduct detailed mineralogy studies, and we may not have the resources to undertake them. If we fail to identify commercially reasonable mineral resources, the value of our Company and our securities will be materially and adversely affected. WE ARE A PRIVATE COMPANY MAINLY OPERATING IN CHINA, WHICH MAY RESULT IN A MORE DIFFICULT BUSINESS ENVIRONMENT FOR US, COMPAIRED WITH THE STATE OWNED COMPANY IN MINING INDUSTRY Currently, the Mining industry is in recession period. The cost of operation continues to rise, at the same time, mineral prices are constantly going down. We are a private company operating in China in mining industry, which may incur more cost in obtaining administrative permit, prospecting, etc, while many competitors are state-owned Companies and operate in a preferable business environment. 11 WE MAY BE ADVERSELY AFFECTED BY ENVIRONMENTAL REGULATIONS. We are subject to China’s national and local environmental protection regulations which currently impose fees for the discharge of waste substances, require the payment of fines for pollution, and provide for the closure by the Chinese government of any facility that fails to comply with orders requiring a company to cease or improve upon certain activities causing environmental damage. Due to the nature of the mining business, future mining operations could produce significant amounts of waste water, gas, and solid waste materials. Chinese national, provincial, or local authorities may impose legal requirements which would require additional expenditures on environmental matters or changes in our processes or systems, the cost of which may exceed our financial resources. HAZARDS AND RISKS ASSOCIATED WITH MINING MAY CAUSE SUBSTANTIAL DELAYS OF OPERATIONS AND REQUIRE SIGNIFICANT EXPENDITURES. The Company's operations are subject to all of the hazards and risks normally incident to the exploration for and development and production of minerals, any of which could result in damages for which the Company may be held responsible. Many hazards are beyond our control, such as unusual or unexpected rock formations, bad weather, and high water tables. We could also experience landslides, cave-ins, flooding or other unfavorable conditions. If we experience losses from these or other risks, it may cause substantial delays and require significant additional expenditures. These conditions would adversely affect the Company's business, financial condition and the value of our securities. China has experienced a number of serious incidents in its mining industry that resulted in loss of life and serious personal injury. Some mines have collapsed or were otherwise forced to close due to unsafe conditions. We would suffer material losses if any of these events were to occur, and they would have a material adverse effect on our business and the value of our securities. MARKET PRICES FOR NON-FERROUS METALS FLUCTUATE AND COULD ADVERSELY AFFECT THE VALUE OF OUR COMPANY AND OUR SECURITIES. Market prices for zinc, lead and gold, the metals for which we explore, experience significant fluctuations in price. The profitability of any mining operations will be directly related to these market prices. The market prices of non- ferrous metals are subject to factors beyond our control. These factors include, but are not limited to, changes in legal and regulatory requirements, changes in the exchange rates of the RMB and other currencies, worldwide economic conditions, political and economic factors and variations in production costs. A reduction in the price or demand for lead, zinc or gold would adversely affect our Company and the value of our securities. SHORTAGES OF CRITICAL PARTS, EQUIPMENT AND SKILLED LABOR MAY ADVERSELY AFFECT OUR DEVELOPMENT PROJECTS. The mining industry has been impacted by increased worldwide demand for resources such as input commodities, drilling equipment, tires and skilled labor. These shortages have caused, and may continue to cause, unanticipated cost increases and delays in delivery times, potentially impacting operating costs, capital expenditures and production schedules. 12 RISKS RELATED TO THE REAL ESTATE INDUSTRY THE CHINESE GOVERNMENT OWNS ALL LAND IN CHINA, AND CHINA ISSUES LAND USE RIGHTS INSTEAD OF LEGAL TITLE TO THE PROPERTIES. THERE IS NO ASSURANCE THAT OUR RIGHTS TO THE PROPERTIES WILL NOT BE SUBJECT TO IMPAIRMENT OR LOSS. In China, all property is owned by the central government. Unlike deeds or other evidence of a fee simple ownership interest, land use rights are always subject to fixed periods and permitted land use, usually for long periods of time. These periods are frequently 50 years. Disputes over mining claims are common. A loss of our property rights or mining rights would cause material damage to the Company and the price of its securities and could result in the loss of the entire value of our Company. RISKS RELATED TO DOING BUSINESS IN THE PEOPLE'S REPUBLIC OF CHINA WE ARE SUBJECT TO THE POLITICAL AND ECONOMIC POLICIES OF THE PEOPLE’S REPUBLIC OF CHINA, AND GOVERNMENT REGULATION COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR INTENDED BUSINESS. All of our assets and operations are in the PRC. As a result, our operating results and financial performance as well as the value of our securities could be affected by adverse changes in economic, political and social conditions in China. The Chinese government adopted a policy to transition from a planned economy to a market driven economy in 1978. Since then, the economy of the PRC has undergone rapid modernization, although the Chinese government still exerts a dominant force in the nation's economy. This continues to include reservation to the state of land use rights or mining and exploration rights, and includes controls on foreign exchange rates and restrictions or prohibitions on foreign ownership in various industries including mining. All lands in China are state owned and only limited “land use rights” are conveyed to business enterprises or individuals. All of our intended exploration and mining activities require approvals from the local government authorities in China. Obtaining governmental approval is typically a lengthy and difficult process with no guaranty of success. Since the lands where our exploration activities are located were acquired through the grant of a land use right, changes in government policy could adversely affect our business. The Chinese government operates the economy in many industries through various five-year plans and even annual plans. A large degree of uncertainty is associated with potential changes in these plans. Since China’s economic reforms have no precedent, there can be no assurance that future changes will not create materially adverse conditions for our business. THERE ARE RISKS INHERENT IN DOING BUSINESS IN CHINA OVER WHICH WE HAVE NO CONTROL. The political and economic systems of the PRC are very different from those of the United States and other western countries. China remains volatile with respect to certain social, economic and political issues which could lead to revocation or adjustment of reforms. There are also issues between China and the United States that could result in disputes or instabilities. The role of China and its government remain in flux both domestically and internationally, and could cause shocks or setbacks that may adversely affect our business. THE CHINESE LEGAL SYSTEM DIFFERS FROM THAT OF THE UNITED STATES, PROVIDING LESS PROTECTION FOR INVESTORS, AND IT MAY BE DIFFICULT FOR INVESTORS TO SEEK LEGAL REDRESS AGAINST US OR OUR OFFICERS AND DIRECTORS, INCLUDING CLAIMS THAT ARE BASED UPON U.S. SECURITIES LAWS. All of our current operations are conducted in China. All of our current directors and officers are nationals or residents of China. All of the assets of these persons are located in China. The PRC legal system is a civil law system. Unlike the common law system, the civil law system is based on written statutes in which decided legal cases have little value as precedents. Differences in interpretations and rulings can occur with limited opportunity for redress or appeal. 13 It may not be possible to effect service of process within the U.S. or elsewhere outside China upon our officers and directors. Even if service of process were successful, considerable uncertainty exists as to whether Chinese courts would recognize and enforce U. S. laws or judgments obtained in the U.S. federal and state securities laws as the U. S. laws confer substantial rights to investors and shareholders that have no equivalent in China. Therefore a claim against us or our officers and/or directors or even a final judgment in the U. S. may not be recognized or enforced by Chinese courts. In 1979, the PRC began to reform its legal system and has enacted numerous laws regulating economic and business development, including those related to foreign investment. Currently many of the approvals required for our business may be obtained at local or provincial level. We believe that it is relatively easier and faster to obtain provincial approval than central government approval. Changes to existing laws that repeal or alter local regulatory authority and preempt it with national laws could negatively affect our business and the value of our securities. China's regulations and policies regarding investments, including investment in the mining business, are subject to continued reformation and revisions. They may change in a manner adverse to us and our stockholders. CHINESE LAWS COULD RESTRICT THE PAYMENT OF DIVIDENDS FROM ANY PROCEEDS OBTAINED FROM LIQUIDATION OF OUR ASSETS. All of our assets are located in China. Chinese law governs the distributions that can be made in the event of liquidation of assets of foreign invested enterprises. While dividend distribution is allowed, some distributions are subject to the approval from the foreign exchange authority in China. Liquidation proceeds would also be subject to foreign exchange control. We are unable to predict the outcome in the event of liquidation insofar as it affects payment to non-Chinese nationals. RISKS RELATED TO OUR COMMON STOCK SUSPENSION OF TRADING The SEC announced a suspension, pursuant to Section 12(k) of the Exchange Act, of trading in the securities of the Company on April 1, 2011. Questions have arisen regarding the accuracy and completeness of information contained in the Company’s public filings with the SEC and concerning the company’s financial statements. The absence of a trading market adversely affects the value of our securities. However, as of September 5, 2012, the Securities and Exchange Commission officially notified us of termination of the investigation against us that began in April 2011. We expect that our common stock would resume trading after filling all of the outstanding periodic reports. THERE IS CURRENTLY A LARGE MARKET OVERHANG IN OUR COMMON STOCK AND FUTURE SALES OF OUR COMMON STOCK COULD DEPRESS THE MARKET PRICE AND DIMINISH THE VALUE OF YOUR INVESTMENT. On February 9, 2010, we filed a Certificate of Amendment to our Articles of Incorporation to effect a 1-for-10 reverse split of our common stock, after which all shares of our Series C Preferred Stock were converted into an aggregate of 609 million shares of our common stock. This effectively eliminated the ability of our other common stock holders to have a significant role in the election of directors and other corporate changes. Future sales of shares of our common stock or securities that are convertible into our common stock could adversely affect the market price of our common stock. If any of our principal stockholders sells a large number of shares or if we issue a large number of shares, the market price of our common stock could significantly decline. Moreover, the perception in the public market that our principal stockholders might sell shares of common stock could further depress the market for our common stock. 14 BECAUSE OUR OFFICERS AND DIRECTORS CONTROL THE MAJORITY OF THE VOTING POWER OF OUR COMMON STOCK, INVESTORS IN OUR COMMON STOCK WILL NOT BE ABLE TO DETERMINE THE OUTCOME OF STOCKHOLDER VOTES. Our officers and directors currently control approximately 94% of our common stock. So long as they continue to hold, directly or indirectly, shares of common stock representing more than 50% of the combined voting power of our common stock, they will be able to direct the election of all of the members of our board of directors who will determine our strategic plans and financing decisions and appoint top management. They will also be able to determine the outcome of substantially all matters submitted to a vote of our stockholders, including matters involving mergers, acquisitions and other transactions resulting in a change of control of us, and our pursuit of corporate opportunities. They may seek to cause us to take courses of action that, in their judgment, could enhance their investment in us, but which might involve risks to holders of our common stock or adversely affect us or other investors. THE MARKET FOR SHARES OF OUR COMMON STOCK HAS BEEN LIMITED AND SPORADIC, AND THERE IS NO GUARANTEE THAT A MARKET WILL BE AVAILABLE FOR YOU TO SELL YOUR SHARES. Shares of our common stock are not listed on any exchange but have been sporadically traded in over the counter transactions or in inter-dealer quotations. The trading of our stock was suspended by the SEC in April 2011. There is no assurance that any market makers will in the future post bid and ask prices for our shares of common stock. Our stock has been very thinly traded and there were many days or weeks that the shares did not trade at all. There is no assurance that any market will exist at the time that a shareholder wishes to sell his or her shares and there is no assurance that any market will continue. OUR COMMON STOCK PRICE IS VOLATILE AND MAY NOT APPRECIATE IN VALUE. The trading of our stock was suspended on April 1, 2011 by the SEC. The market price of shares of our common stock fluctuated and, if trading resumes, is likely to continue to fluctuate significantly. Fluctuations could be rapid and severe and may provide investors little opportunity to react. Factors such as changes in commodity prices, conversion of our preferred shares, results of operations, and a variety of other factors, many of which are beyond the control of the Company, could cause the market price of our common stock to fluctuate substantially. Also, stock markets in penny stock shares tend to have extreme price and volume volatility. The market prices of the securities of many smaller public companies are subject to volatility for reasons that frequently are unrelated to operating performance, earnings or other recognized measurements of value. This volatility may cause declines, including very sudden and sharp declines, in the market price of our common stock. We cannot assure investors that the stock price will appreciate in value, that a market will be available to resell your securities or that the shares will retain any value at all. WE DO NOT FORESEE PAYING CASH DIVIDENDS IN THE FORESEEABLE FUTURE. We have not paid cash dividends on our stock and we do not plan to pay cash dividends on our stock in the foreseeable future. We intend to retain any earnings to help fund operations. Therefore an investment in our common stock is not appropriate for investors who require regular and periodic returns on their investments. 15 OUR STOCK IS A PENNY STOCK. TRADING OF OUR STOCK MAY BE RESTRICTED BY THE SEC’S PENNY STOCK REGULATIONS AND THE FINRA’S SALES PRACTICES, WHICH MAY LIMIT A STOCKHOLDER’S ABILITY TO BUY AND SELL OUR STOCK. The trading of our stock was suspended on April 1, 2011, by the SEC. If trading resumes, our stock will be a penny stock. The SEC has adopted Rule 15g-9 which generally defines “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker- dealers who sell to persons other than established customers and “accredited investors”, as defined. Rule 15g-2 requires a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form required by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market, and cautions investors against making a hurried investment decision. The broker-dealer must also provide the customer with the current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction. The broker-dealer must also send a confirmation of these prices after the trade. After a purchase of penny stock, the broker-dealer must send a monthly account statement that gives an estimate of the value of each penny stock purchased. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in, and limit the marketability of, our common stock. In addition to the “penny stock” rules promulgated by the SEC, the Financial Industry Regulatory Authority (“FINRA”) has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative, low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low-priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker- dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not applicable to a smaller reporting company. 16 ITEM 2.PROPERTIES. Corporate Headquarters Our corporate headquarters, consisting of 554 square meters, are located at Seventeenth Floor, Xinhui Mansion, Gaoxin Road, Hi-tech Zone, Xi'An, Shaanxi Provence PRC, 710075. Our telephone number is (86)29- 88331685 and our fax number is (86)29-88332335. We have leased our headquarters through January 31, 2013, at a rental rate of $11,763 per year. Land use right leasing Parcel All land in China is owned by the state. Individuals and companies are permitted to acquire rights to use land, or “land use rights,” for specific purposes. In the case of land used for commercial purposes, the land use rights are granted for a period of 50 years. The original period, and any subsequent periods, may be renewed prior to their expiration. Granted land use rights are transferable and may be used as security for borrowings and other obligations. We have land use rights (certificate No. (2006)3240001), in a 5.7 square kilometer parcel in Huanghe Nantan (Huanghe Bay), Heyang County, Shaanxi province. We currently lease a portion of this parcel to Huanghe for the development and operation of a theme park. The lease expires on December 31, 2029. The Dongfang Mining Parcel We have mines exploration rights to a 50.12 square kilometer (12,385 acres) parcel in the Jiao Shan Zhai Mining Area, located in Xunyang County-Guo Jia Ling, Xunyang County, Shaanxi Province (the “Donfang Parcel”). Approval of the exploration rights was granted by the appropriate authorities (Certificate No. 6100000720386). As shown on the map below, the Dongfang Mining Parcel is located in the Guo Jia Ling- Jiao Shan Zhai Mining Area in eastern Xunyang County, under the jurisdiction of Shuhe Town, Guankou Town and Gouyuan Village, Xunyang County, Shaanxi Province. 17 Dongfang Mining obtained an exploration license in September, 2003 relating to the exploration for mineral deposits on this parcel. Also in 2003, the First Geological Team of the Shaanxi Provincial Bureau of Geology and Mineral Resources undertook a preliminary survey, a geographical profile survey, and performed limited trenching in 1.15 square kilometers. Also, the Yunnan Nonferrous Geological Institute Physical Branch performed a survey, using the geophysical transient electromagnetic method. We have not yet established the presence or location of proven or provable mineral reserves. Subsequent Event On June 1, 2012, the Company entered into an agreement with Xunyang Yongjin Mining Co., Ltd to transfer the exploration rights at a consideration of $2,380,612 (RMB15,000,000), subject to the approval of the Department of Land and Resources of Shaanxi Province. To date, the administrative approval has not been obtained and the management can give no assurance if or when the transaction would be approved. 18 ITEM 3. LEGAL PROCEEDINGS. We received a document subpoena dated April 4, 2011, pursuant to which the Enforcement Division of the SEC informed us that it was conducting an investigation of the Company to determine whether the Company has committed a violation of the federal securities laws. The subpoena required us to produce certain documents to the SEC, and we complied and responded on May 2, 2011. On June 7, 2011, the SEC issued another subpoena in furtherance of its investigation and required the Company to produce additional documents relating to its land use right. We complied with the subpoena and responded on June 24, 2011 to the Los Angeles Regional Office of the SEC. On September 5, 2012, the Securities and Exchange Commission officially notified us of its termination of the investigation against us that began in April 2011.The SEC also confirmed that it had no intention of recommending any enforcement action by the Commission. ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. 19 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market information The trading of our stock was suspended on April 1, 2011 by the SEC. Prior to the suspension, the Company's common stock was traded over-the-counter and quoted from time to time in the Over-the-Counter (“OTC”) Bulletin Board under the trading symbol “CHJI.OB”. There is currently no public trading market for the Company's common stock. The following table sets forth the range of high and low bid prices as reported by the OTC Bulletin Board for the periods indicated. Such quotations represent inter-dealer prices without retail markup, markdown, or commission, and may not necessarily represent actual transactions. CALENDAR YEAR QUARTER BID PRICE high low First Quarter $ First Quarter $ Second Quarter Third Quarter Fourth Quarter First Quarter $ Second Quarter Third Quarter Fourth Quarter Holders As of December 31, 2011, we had 3,353 record holders of our common stock. 20 Dividends To date, we have not declared or paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our board of directors reserves the right to declare and pay dividends in the future, to the extent permitted by law. Stock Option Grants None. Unregistered Sales of Equity Securities On December 25, 2009, the Company issued an aggregate of 4,500,000 shares of common stock to Messrs. Donald R. Monroe and Stanley F. Wilson, the principals of Capital Advisory Services, Inc., in connection with our share exchange transaction. To the best of our knowledge, each of them now holds 2,250,000 shares of common stock the shares were issued without registration in reliance on section 4(2) of the Securities Act. All issued and outstanding shares of series C Preferred Stock have been converted into an aggregate amount of 609 million shares of our common stock which were issued without registration in reliance on SEC Regulation S and section 3(a)(9) of the Securities Act. Repurchases of Shares by the Company None. ITEM 6.SELECTED FINANCIAL DATA. Not required for a smaller reporting company. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion and analysis should be read in conjunction with our consolidated financial statements and the related notes thereto as filed with the SEC, and other financial information contained elsewhere in this Form 10- K. Overview We cooperated with Shaanxi Western Mining & Energy Co., Ltd (“Western Mining”) to develop our mines by providing the exploration rights, technical support and related information. In 2011, we generated exploitation compensation revenue of $1,568,357. Since 2003, Dongfang Mining has held licenses for the exploration of minerals and precious metals in the Shaanxi Province of China. Dongfang Mining was granted an exploration right for zinc, lead and gold at Gan Gou and Guan Zi Gou, Xunyang County, Shaanxi Province, PRC, on December 31, 2006. 21 As of December 31, 2011, we had applied for, but had not yet obtained, a license that will permit the excavation and extraction of minerals. Issuance of that license will depend, in part, on the results of exploration for zinc, lead and gold at the site. We have performed limited tests on the site but we have not yet determined if the site contains adequate mineralization to support mining activity. We intended to transfer the exploration rights in the near future in order that we can direct our resources on the new clean energy business and we are trying to obtain the exploration rights transfer approval from the government currently. We have leased the Land use right in Heyang County to Huanghe with the lease term from January 1, 2011 to December 31, 2029. Our land use rights are amortized over their 50 year term. The following is a summary of the book value of our land use rights as of December 31, 2011: Cost $ Less: Accumulated amortization Land use rights, net $ The amortization expense for the year ended December 31, 2011 and December 31, 2010 was $401,476 and $411,482, respectively. As reflected in the accompanying consolidated financial statements, the Company had an accumulated deficit of $5,564,337 as at December 31, 2011, which includes net income of $1,495,882 for the year ended December 31, 2011. The Company’s operations provided cash of $2,223,154 in 2011. We began to generate revenue for the year ended December 31, 2011, of which the revenue from land use right leasing was expected to provide stable cash flow. In the future, we expect that there will no longer be a need for us to continue to rely on loans from our directors and other related parties. We believe that we have adequate capital to assure that we will be able to meet our obligations or obtain sufficient capital to complete our plan of operations for the next twelve (12) months. RESULTS OF OPERATIONS Comparison of the Years Ended December 31, 2011 and December 31, 2010 Sales revenue We generated total revenue of $2,744,624 for the year ended December 31, 2011, while no revenue was generated for the year ended December 31, 2010. This increase was because lease term of land use rights began from January 1, 2011 to December 31, 2029 and we began the cooperation with Shaanxi Western Mining & Energy Co.,Ltd in mines exploitation in 2011. These two business segments generated revenue of $1,176,267 and $1,568,357 respectively. Operating Expenses Total operating expenses for the year ended December 31, 2011 increased to $810,910 from $643,218 for the year ended December 31, 2010. The increase was partially due to an increase in the administrative expense, which increased to $374,388 from $194,334, due to the expansion of our businesses. The depreciation expense and amortization expense for the year ended December 31, 2011 remained stable, as no addition or disposal occurred for Land use rights and slight changes occurred for fixed assets for the periods. 22 Income before taxes and non-controlling interests for the year ended December 31, 2011 was $1,779,128 as compared to a loss of $643,805 for year ended December 31, 2010. The significant improvement for our operating results was attributable to the revenue of $2,744,624 generated for the year ended December 31, 2011, while no revenue was recognized for the year ended December 31, 2010. Net Income We achieved a net income of $1,495,882 for the year ended December 31, 2011, compared to a net loss of $643,805 for the year ended December 31, 2010. The achievement was primarily due to the revenue from land use right leasing and mines exploitation compensation amount of $2,744,624 for the year ended December 31, 2011, while there was no revenue recognized for the year ended December 31, 2010. Comprehensive Income Our comprehensive income for the year ended December 31, 2011 was $1,194,891 compared with comprehensive income of $406,929 for the year ended December 31, 2010. The comprehensive income (loss) for each period only referred to the foreign currencies translation gain (loss), between the U.S. Dollar and the Chinese Yuan RMB (or Hong Kong Dollar for Wah Bon). Stockholders’ Equity Stockholders' equity increased to $11,307,186 as of December 31, 2011, or approximately 12%, from $10,112,295 as of December 31, 2010. The significant increase was primarily due to the increase in our net income from a net loss of $643,805 for the year ended December 31, 2010 to net income of $1,495,882 for the year ended December 31, 2011. LIQUIDITY AND CAPITAL RESOURCES Cash Flows From Operating Activities Net cash provided by operating activities of $2,223,154 for the year ended December 31, 2011 was primarily attributable to receiving a payment of $1,568,357 for exploitation compensation. The adjustments to reconcile our net income to net cash flow mainly include depreciation expense of $ 35,046 and amortization of land use rights of $ 401,476. Furthermore, there is an increase in operating assets of $263,287 and an increase in operating liability of $554,037. Cash Flows From Investing Activities Net cash used in investing activities of $628,489 for the year ended December 31, 2011 was incurred from purchase of property, plant and equipment and cash provided to the related parties. Cash Flows From Financing Activities Net cash of $642,788 used by financing activities for the year ended December 31, 2011 resulted from $1,508,669 advances from shareholders and $2,151,457 repayment to related parties. General Collectability of our account receivable for the land use right leasing and exploitation compensation is important to our continuation of operation. In addition, we have the access to short and long term loans of cash from our directors or other related parties. 23 We provided loans of $625,247 to our related parties for the year ended December 31, 2011. We borrowed cash of $1,508,669 from our shareholders and returned $2,151,457 to the related parties for the year ended December 31, 2011. Though our current assets decreased by $112,055 and total assets increased by $1,206,794 respectively, we still maintained a stable cash flow for the year ended December 31, 2011. We have cash of $20,932 and $97,174 as of December 31, 2011 and 2010 respectively. We believe that we have sufficient cash to fund operations for approximately 12 months. FINANCING We anticipated the cash generated from operating activities will be sufficient to sustain our daily operations for the next twelve months, if we do not invest to expand the scale of operations. INFLATION Our management believes that inflation did not have a material effect on our results of operations in 2011. OFF-BALANCE SHEET ARRANGEMENTS. We do not have any off-balance sheet arrangements. CONTRACTUAL OBLIGATIONS None BASIS OF PRESENTATION The Company's consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America ("US GAAP"). This basis of accounting differs in certain material respects from that used for the preparation of the books of account of the Company, which are prepared in accordance with the accounting principles and the relevantfinancial regulations applicable to enterprises with limited liabilities established in the PRC ("PRC GAAP"), the accounting standards used in the places of their domicile. The accompanying consolidated financial statements reflect necessary adjustments not recorded in the books of account of the Company to present them in conformity with US GAAP. CRITICAL ACCOUNTING POLICIES Our discussion and analysis of our financial condition and results of operations are based on our consolidated financial statements, which are prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these consolidated financial statements requires us to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosure of contingent assets and liabilities to comply with generally accepted accounting principles. We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from our estimates, which would affect the related amounts reported in our financial statements. 24 An accounting policy is considered to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly uncertain at the time the estimates are made, and if different estimates that reasonably could have been used, or changes in the accounting estimates that are reasonably likely to occur, could materially impact the consolidated financial statements. We believe that the following critical accounting policies reflect the significant estimates and assumptions which are used in the preparation of the consolidated financial statements and affect our financial condition and results of operations. Revenue Recognition The Company recognizes revenue when the earnings process is complete, both significant risks and rewards of ownership are transferred or services have been rendered and accepted, the selling price is fixed or determinable, and collectability is reasonably assured. (a)Land use right leasing We are currently leasing the land use right to Huanghe for the development and operation of a theme park. We generally collect the annual rent every year, and then recognize land use right leasing revenue over the beneficial period described by the agreement, as the revenue is realized or realizable and earned. (b)Mines exploitation compensation We cooperated with Shaanxi Western mining & energy Co., Ltd in mines exploitation from the beginning of 2011.We offered exploration rights, technical support and information in exchange for the exploitation compensation. We generally collect the exploitation compensation every year, and then recognize revenue over the beneficial period described by the agreement, as the revenue is realized or realizable and earned. Related Party A party is considered to be related to the Company if the party directly or indirectly or through one or more intermediaries, controls, is controlled by, or is under common control with the Company. Related parties also include principal owners of the Company, its management, member of the immediate families of principal owners of the Company and its management and other parties with which the Company may deal if one party controls or can significantly influence the management or operating policies of the other to an extent that one of the transacting party might be prevented from fully pursuing its own separate interests. A party which can significantly influence the management or operating policies of the transacting parties or if it has an ownership interest in one of the transacting parties and can significantly influence the other to an extent that one or more of the transacting parties might be prevented from fully pursuing its own separate interests is also a related party. Cash flows from due from related parties are classified as cash flows from investing activities. Cash flows from due to related parties are classified as cash flows from financing activities. FINANCIAL INSTRUMENTS We do not employ derivative financial instruments and have no foreign exchange contracts. Our financial instruments are primarily cash and cash equivalents, but also include receivables, payables, long term debt, and short term notes. We do not try to manage risk of foreign exchange rates or engage in hedging activities. 25 FOREIGN EXCHANGE RATES All of our sales are in the Chinese currency, RMB, but our financial reporting is in U. S. dollars. We are therefore subject to fluctuations in foreign exchange rates in our reports. There can be no assurance that changes in foreign exchange rates will not have a material adverse impact on our financial reporting and a negative effect on the prices of our securities. Foreign currency translation gain or loss is reported as other comprehensive income in the consolidated statements of operations and comprehensive loss and stockholders’ equity. The translation loss recorded for the years ended December 31, 2011 was $300,991, while the translation gain for the year ended December 31, 2010 was $1,050,734. The equity accounts werestated at their historical rate. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not required for a smaller reporting company. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The financial statements and supplementary data filed as part of this report are set forth beginning on page 30 of this report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. In July 2008, we engaged Brock, Schechter & Polakoff, LLP (“BSP”) as our principal independent accountants to audit our financial statements for the fiscal year ended December 31, 2009 and 2008, to be included on our Form 10-K under Section 13(a) or 15(d) under the Exchange Act of 1934, as amended, and for the fiscal quarterly reports. Resignation of Brock, Schechter & Polakoff, LLP On January 5, 2011, Brock, Schechter & Polakoff, LLP (“BSP”) resigned as the principal independent accountant to audit the consolidated financial statements of the Company as of and for the fiscal year ended December 31, 2010. The Company’s Board of Directors accepted BSP’s resignation. During the years ended December 31, 2009 and 2008, and the subsequent interim periods, there was a disagreement between BSP and the Company, arising with regard to the filing by the Company of the September 30, 2010 Quarterly Report on Form 10-Q without prior approval by BSP. Further, BSP advised the Company that (i) BSP’s report for the year ended December 31, 2008 contained a going concern paragraph and a scope limitation on the value of goodwill; (ii) BSP’s report for the year ended December 31, 2009 contained a going concern paragraph and scope limitations for the value of goodwill and shares of stock; and (iii) certain material weaknesses were noted by BSP: (A) the Company does not have the internal controls necessary to develop reliable financial statements; (B) the Company does not have sufficient knowledge of all the necessary financial statement disclosures that are required to be made in accordance with U.S. generally accepted accounting principles; (C) the Company’s Board of Directors contained various members of management and was not independent; and (D) the Company lacked an independent audit committee to oversee the external financial reporting process and the internal control over financial reporting as required by the Sarbanes- Oxley Act of 2002. 26 On January 7, 2011, the Company was formally notified by BSP of the following: (i) The September 30, 2010 condensed consolidated financial statements and the Form 10-Q for the related quarter should not be relied upon. (ii) The September 30, 2010 Quarterly Report on Form 10-Q was filed without prior approval by BSP and failed to address issues identified by the SEC, and for these reasons should be considered deficient and not timely filed. (iii) The Company’s December 31, 2009 consolidated financial statements and Form 10-K for the year ended December 31, 2009 include errors identified by the SEC that require correction, and that report, including its financial statements, should not be relied upon. (iv) The March 31, 2010 and June 30, 2010 condensed consolidated financial statements and Forms 10-Q include errors identified by the SEC that need to be corrected and those reports should not be relied upon. Resignation of Parker Randall CF (H.K.) CPA Limited Effective May 23, 2012, Parker Randall CF (H.K.) CPA Limited (“Parker Randall”) resigned as our independent registered public accounting firm. The reports of Parker Randall on the our financial statements as of and for the years ended December 31, 2010 and December 31, 2009 contained no adverse opinion or disclaimer of opinion nor were any such reportsqualified or modified as to uncertainty, audit scope, or accounting principle. During the recent fiscal years ending December 31, 2010 and December 31, 2009 and through the date of this Annual Report, there have been no (i) disagreements with Parker Randall on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to Parker Randall’s satisfaction, would have caused Parker Randall to make reference to the subject matter of the disagreement(s) in connection with its reports; or (ii) “reportable events” as defined in Item 304(a)(1)(v) of Regulation S-K. We have provided Parker Randall with a copy of the above disclosures and requested that Parker Randall furnish us with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with the above statement. Engagement of New Auditor On August 20, 2012, we engaged MaloneBailey LLP (“MaloneBailey”), as our new independent registered public accounting firm. During the recent fiscal years ending December 31, 2010 and December 31, 2011, and through the date of this Annual Report, we have not consulted MaloneBailey regarding (i) the application of accounting principles to any specified transaction, either completed or proposed, (ii) the type of audit opinion that might be rendered on the Company’s financial statements, or (iii) any matter that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv)) or a reportable event (as defined in Item 304(a)(1)(v)). 27 ITEM 9A. CONTROLS AND PROCEDURES. Disclosure Controls and Procedures In connection with the preparation of this Annual Report on Form10-K, an evaluation was carried out by the Company’s management, with the participation of the Chief Executive Officer and Chief Financial Officer, of the effectiveness of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of December 31, 2011. Disclosure controls and procedures are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the SEC rules and forms and that such information is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosures. Based on their evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were not effective as of December 31, 2011. Internal Control over Financial Reporting Management’s Annual Report on Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting. Internal control over financial reporting is defined in Rules 13a-15(f) and 15d-15(f) promulgated under the Exchange Act as a process designed by, or under the supervision of, a company’s principal executive and principal financial officers and effected by a company’s board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Our management assessed the effectiveness of our internal control over financial reporting as of December 31, 2011. In making this assessment, our management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control – Integrated Framework and Internal Control over Financial Reporting-Guidance for Smaller Public Companies. As a result of this assessment, management identified a material weakness in internal control over financial reporting. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. We note the following deficiencies that management believes to be material weaknesses: a) Various members of the Company’s executive management are also members of its board of directors, including the board’s chairman. This situation prevents a truly independent review of the actions of the Company’s management. b) The Company does not have an independent audit committee to oversee the external financial reporting process and the internal control over financial reporting as required by the Sarbanes-Oxley Act of 2002. This, in combination with the lack of an independent board of directors, creates a material weakness in the oversight of the Company’s management, its internal control and its financial reporting process. In addition, management notes the following deficiency that management considers to be a significant deficiency: 28 The Company does not have sufficient knowledge of all the necessary financial statement disclosures that are required to be made in accordance with U.S. generally accepted accounting principles. Based on the material weakness described above, management has concluded that, as of December 31, 2011, the Company's internal control over financial reporting was not effective based on the criteria in Internal control - Integrated framework issued by the COSO. The Company intends to take the following steps as soon as practicable to remediate the material weakness and significant deficiency we identified as follows: 1. We intend to recruit independent directors such that at least a majority of our Board is independent. 2. We intend to constitute audit, nominating and compensation committees comprised entirely of independent directors and to adopt committee charters for those committees, in accordance with the corporate governance standards of the New York Stock Exchange. We intend that at least one member of our Audit Committee will qualify as an “Audit Committee financial expert.” Changes in Internal Controls over Financial Reporting There has been no significant change in our internal control over financial reporting (as defined in Rules 13a-15(f) and 15(d)- 15(f) of the Exchange Act) that occurred during the year ended December 31, 2011 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION. None. 29 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. Directors, Executive Officers and Key Employees The following table sets forth the directors, executive officers and key employees of the Company as of December 31, 2011. POSITION AND OFFICE NAME AGE POSITION AND OFFICE HELD WITH THE COMPANY Chen Wei Dong 42 President, Chief Executive Officer and Chairman of the Board Zhang Hong Jun 45 Director Wang Sheng Li 45 Director Li Ping 50 Chief Financial Officer Li Ping 38 Director Tian Hai Long 39 Director Chen Min 37 Director 30 Board of Director Independence We intend to comply with the rules of the New York Stock Exchange governing director independence, although our stock is not listed on the New York Stock Exchange. As of December 31, 2011 none of our directors qualified as independent director under the rules of the New York Stock Exchange, because each director is involved in an employee or executive management function with the Company. Further, as of December 31, 20101 we did not have a lead independent director. Biographical Information of Directors, Officers and Key Employees of the Company Listed below is biographical information for each of the directors and executive officers of the Company, including their principal occupations during the five (5) years ended December 31, 2011, and other affiliations. None of our officers, directors, promoters or control persons has filed or been involve for the past ten years in any of the events listed in item 401(f) of Regulation S-K.No family relationships exist between any of our executive officers and directors. Chen Wei Dong – President, Chief Executive Officer and Chairman of the Board Mr. Chen is the President, Chief Executive Officer and Chairman of our board of directors. He has served in these functions since March 2006. From 2001 to January 2006, he served as the General Manager of Du Kang Trading Company, a distributor of alcoholic beverages. Mr. Chen graduated from China’s Northwestern University majoring in Enterprise Management. We believe Mr. Chen’s qualifications to serve on our board of directors include his expertise in business and corporate strategy, and his knowledge regarding our Company and industry. Zhang Hong Jun – Director Mr. Zhang has been a director of our Company since August 2006. In 2000, he was named to serve as the Executive Commissioner of the Shaanxi Federation of Industry & Commerce, an academician of the China Academy of Management of Science, the Shaanxi Deputy of the National People’s Congress, a member of the Shaanxi Executive Commission of the Political Consultation Committee, and the Vice Chairman of the Beijing Federation of Shaanxi Commerce. From February 2002 to May 2006, Mr. Zhang served as Chairman and CEO of Shaanxi Bai shui Du Kang Liquor Co., where his responsibilities included raising capital, as well as corporate culture and brand construction. Mr. Zhang received his MBA Certificate from the China Academy of Management of Science. He joined our board in August 2006. Our board believes that his entrepreneurial qualities, his governmental, political and association experience, and his business acumen offer a valuable perspective to our Company. Wang Sheng Li – Director Mr. Wang has been a director of our Company since March 2006. From 1998 to March 2006, he served as the general manager of Xi Deng Hui Alcohol Co. Ltd. Mr. Wang is in charge of the development and maintenance of our public relations, as well as the leasing of our real estate. Mr. Wang studied in Xi’an Petroleum University Electron Construction School, where he majored in computers. We believe that Mr. Wang’s qualifications to serve on our board of directors include his significant local community network as well as his knowledge regarding our Company and our industry. 31 Li Ping – Chief Financial Officer Ms. Li has been our Chief Financial Officer since March 2008. From 2000 to 2005, she worked as CFO of China Life Insurance Company, Weinan branch. From September 2005 to January 2008, Ms. Li was a professor at China’s Northwest Business College. Ms. Li has substantial experience in financial management and in the regulations, tax system and banking business of China. Ms. Li studied in the Shaanxi Finance and Economics College from 1985 to 1991, where she majored in Finance and Economics Management. Our board of directors believes that Ms. Li’sjudgment, decision making, and experience in the financial and accounting industry, provide a valuable perspective to our Company. Tian Hai Long – Director Mr. Tian has been a director of the Company since March 2006. From May 1998 to December 2006, he served as the marketing director in Shaan Xi Hong Yuan E-commerce Limited Co., and as marketing general manager for Shaan Xi Bai Shui Trade Limited Co. Mr. Tian participates in formulating the Company’s mineral resources market research work and establishing our network database for minerals logistics. He studied in Xi’an Technological University Electronic Information School, where he majored in e-commerce and marketing management. We believe Mr. Tian’s qualifications to serve on our board of Directors include his extensive experience in marketing as well as his knowledge of our Company and industry. Chen Min – Director Ms Chen was appointed as a director of the Company in September 2006. She was in charge of item funds management and budget in a bridge design Company from March 2000 to September 2006. She worked in a national machinery manufacturing enterprise from 1997 to 2000. She obtained a bachelor degree from the Northern West University inFinancial and foreign exchange management in 1996. Li Ping – Director Ms. Li has been a director of the Company since September 2006. From 2002 to 2006, she was a teacher in Shaanxi Northwest Metallurgy College. She graduated from Shaanxi Metallurgy College in 1992 and majored in Metallurgy. Audit Committee We did not have an audit committee at December 31, 2011, and we are in the process of developing one. 32 Code of Ethics We have adopted a code of ethics (the "Code of Ethics") that applies to our principal chief executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. The Code of Ethics is being designed with the intent to deter wrongdoing, and to promote the following: • Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships • Full, fair, accurate, timely and understandable disclosure in reports and documents that registrant files with, or submits to, the Commission and in other public communications made by the registrant • Compliance with applicable governmental laws, rules and regulations The prompt internal reporting of violations of the code to an appropriate person or persons identified in the code • Accountability for adherence to the code. Stockholders may request a copy of the Code of Ethics, which will be provided without charge, by writing to: China Changjiang Mining & New Energy Co, Ltd., 17th Floor, Xinhui Mansion, Gaoxin Road, Hi-Tech Zone, Xi’An, P.R. China, 710075. We are in the process of reviewing and updating our Code of Ethics. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires each director, officer and individual beneficially owning more than 10% of a registered security of the Company, to file with the SEC, within specified time frames, initial statements of beneficial ownership (Form 3) and statements of changes in beneficial ownership (Forms 4 and 5) of common stock of the Company. To the best of our knowledge, no reports required to be filed by Section 16(a) of the Exchange Act were untimely during fiscal 2011. 33 ITEM 11. EXECUTIVE COMPENSATION. The following table and the accompanying notes provide detailed information for each of the last two fiscal years ended 2011 and 2010 concerning cash and non-cash compensation paid or accrued to our named executive officers. Summary Compensation Table — Fiscal Years Ended December 31, 2011 and 2010 Name and Principal Position Year ($) Salary ($) Bonus ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Non-Qualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($)(1) (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Chen Wei Dong $ 0 0 0 0 0 0 $ (Chairman of Board and CEO) $ 0 0 0 0 0 0 $ Li Ping $ 0 0 0 0 0 0 $ Chief Financial Officer $ 0 0 0 0 0 0 $ Compensation paid in RMB has been converted at the rate of $1USD 6.3761RMB. Director Compensation In 2011, all directors were company employees and received no compensation for service as directors. We reimbursed the directors for any expenses incurred in connection with their duties as directors. Compensation Committee Interlocks and Insider Participation During the year ended December 31, 2011, none of our executive officers served as a member of a compensation committee (or other committee of the board of directors performing equivalent functions or, in the absence of any such committee, the entire board of directors) of any entity that has one or more executive officers serving as a member of our board of directors. Stock Option Plan We have not implemented a stock option plan at this time and have issued no stock options, SARs or other equity compensation. We may decide, at a later date, and reserve the right to, initiate such a plan as deemed necessary by the Board. 34 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. The following table sets forth information with respect to the beneficial ownership of our common stock as of December 31, 2011 for: Each stockholder, or group of affiliated stockholders, who we know beneficially to own more than 5% of the outstanding shares of our common stock; Each of our current directors; Each of our executive officers; and Each of our current directors and current executive officers as a group. Beneficial ownership is determined in accordance with rules of the SEC and generally includes any shares over which a person exercises sole or shared voting and/or investment power. We believe the beneficial owners of the common stock listed below, based on information furnished by them, have sole voting and investment power with respect to the number of shares listed opposite their names. The number of shares and percentages of beneficial ownership set forth below are based on 64,629,559 shares of common stock outstanding as of December 31, 2011, which gives effect to our 1-for-10 reverse split of our common stock and the conversion of all outstanding shares of Series C Preferred Stock into 609 million shares of common stock. Name and Address of Beneficial Owner(1) Number of shares Beneficially owned Percentage Executive Officers and Directors Chen Wei Dong % Zhang Hong Jun % Wang Sheng Li % Li Ping % Tian Hai Long % Chen Min % Li Ping 0 0 % Officers and Directors as a Group (7 people) % The address for each beneficial owner is Seventeenth Floor, Xinhui Mansion, Gaoxin Road Hi-Tech Zone, Xi’An P.R. China 71005. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED PARTIES TRANSACTIONS. Loans from/to Related Parties Our related parties are the following individuals and entities: (i) Mr. Wang Shengli (a director of the Company), Mr. Chen Weidong (our President, Chief Executive Officer and Chairman of the Board), Ms Li Ping (a director of the Company), and Ms. Chen Min (a director of the Company), all of whom are shareholders of the Company; (ii) Mr. Zhang Hong Jun, who is currently a director of the Company; (iii) Ms Li Ping (our Chief Financial Officer and who has the same name with our Director Ms Li Ping); and (iv) the following companies: Du Kang Liquor Development Co., Ltd., Huiton World Property Superintendent Company, Xi Deng Hui Development Stock Co., Ltd. Zhongke Lvxiang Development Stock Co., Ltd., Shaanxi Du Kang Liquor Group Co., Ltd., Shaanxi Bai Shui Du Kang Brand Management Co., Ltd, Shaanxi Changjiang electricity & new energy Co.,Ltd, Shaanxi Huanghe Bay Springs Lake Theme Park Ltd, Shaanxi Changfa Industrial Co.,LTD, Shaanxi Tangrenjie Advertising Media Co.,Ltd and Zhongke Aerospace & Agriculture Development Stock Co.,Ltd. 35 § As of December 31, 2011, the related parties owed the Company $2,225,078, for advances made on an unsecured basis, repayable on demand, as follows: As of December 31,2011 Due from Shaanxi Changjiang Zhongxiayou investment Co.,Ltd $ Due from Du Kang Liquor Development Co., Ltd $ Due from Zhongke Aerospace & Agriculture Development Stock Co.,Ltd $ Due from Shaanxi Changfa Industrial Co., LTD $ Due from Shaanxi Du Kang Liquor Group Co., Ltd $ Due from Chen Wei dong $ Total $ The balances of $793,537 and $573,001 represent the loan to the related parties Du Kang Liquor Development Co., Ltdand Shaanxi Du Kang Liquor Group Co., Ltd, respectively, which are unsecured, repayable on demand. These loans are interest free for the first year and bear interest in the benchmark lending rate over the same period afterwards. The remaining balances of $448,349 and $32,229 are the loans to Zhongke Aerospace & Agriculture Development Stock Co.,Ltd and Mr. Chen Weidong, the President of the Company, respectively, which are interest free, unsecured and repayable on demand As of December 31, 2011, the Company owed an aggregate of $4,176,700 to three stockholders, for a loan made on an unsecured basis, repayable on demand and interest free, as follows. As of December 31,2011 Due to Wang Shengli $ Due to Zhang Hongjun $ Due to Chen Min $ Total $ The Company owed the following companies an aggregate of $2,100,486, as of December 31, 2011, which are interest free, unsecured and repayable on demand. As of December 31,2011 Due to Huiton World Property Superintendent Company $ Due to Zhongke Lvxiang Development Stock Co., Ltd $ Due to Shaanxi Changjiang electricity & new energy Co.,Ltd $ Due to Du Kang Liquor Development Co., Ltd $ Due to Du Kang Liquor Marketing co.,Ltd $ Due to Baishui Du Kang Brand Management Co.,Ltd $ Due to Shaanxi Xidenghui Technology Co. Ltd. $ Total $ 36 Consulting Fees E.H. Hawes, II served as the chairman of the board, President and Chief Executive Officer of North American until February 2008. Mr. Hawes has provided certain consulting services to the Company and was paid $0 in consulting fees during 2008 and 2007. He did not receive a salary from the Company and, the sum of $170,000 was paid to him in settlement of all claims and obligations. At the completion of the reverse merger transaction between North American and the Company in February 2008, we paid Capital Advisory Services, Inc. $370,000 and issued 3,700 shares of Series C Preferred Stock in satisfaction of our obligation for the legal and consulting fees incurred in connection with the reverse merger transaction. Stanley F. Wilson was the CEO of Capital Advisory Services. From 2006 until completion of the reverse merger transaction, Capital Advisory Services provided consultation to the Company in connection with its business plan, evaluation of companies for potential mergers, and assistance to management in completing required tasks necessary for securities law compliance. On January 10 and January 21, 2010, we issued 4,500,000 shares of common stock in exchange for 3,700 Series C Preferred shares, according to the exchange agreement. All such shares were restricted securities and could not be resold without registration or an exemption from registration under the Securities Act. Review, Approval or Ratification of Transactions with Related Persons The Company’s policy with regard to any transactions between the Company and a related person is that such transactions must be on terms at least as favorable to the Company as arms’-length transactions of similar types with unaffiliated third parties. Additionally, all related party transactions must be disclosed to, and considered and approved by, our board of directors prior to entering into any such transaction. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. Independent Auditors’ Fees Fees Billed for Audit and Non-Audit Services On March 18, 2011, we engaged Parker Randall CF (H.K.) CPA Limited (“Parker Randall”) as our independent accounting firm for purposing of performing another audit of our financial statements for the years ended December 31, 2007, 2008, 2009 and 2010. The following table represents the aggregate fees billed for professional audit services rendered to Parker Randall for the audit of our financial statements for the years ended December 31, 2010 and 2009. Year Ended December 31, Audit Fees (1) $ $ Audit-Related Fees (3) - - Tax Fees (4) - - All Other Fees (5) - - Total Accounting Fees and Services $ $ On August 20, 2012, we engaged MaloneBailey LLP (“MaloneBailey”), as the Company’s new independent registered public accounting firm. 37 The following table represents the aggregate fees billed for professional audit services rendered to MaloneBailey for the audit of our financial statements for the year ended December 31, 2011. For the year ended December 31,2011 Audit Fees (1) $ Audit-Related Fees (3) - Tax Fees (4) - All Other Fees (5) - Total Accounting Fees and Services $ Audit Fees. These are fees for professional services for the audit of our annual financial statements, and for services that are normally provided in connection with statutory and regulatory filings or engagements. The amounts shown in 2010 and 2009 relate to (i) the audit of our annual financial statements for the fiscal years ended December 31, 2010 and 2009. Audit-Related Fees. These are fees for the assurance and related services reasonably related to the performance of the audit or the review of our financial statements. Tax Fees. These are fees for professional services with respect to tax compliance, tax advice, and tax planning. All Other Fees. These are fees for permissible work that does not fall within any of the other fee categories, i.e., Audit Fees, Audit-Related Fees, or Tax Fees. Pre-Approval Policy for Audit and Non-Audit Services We do not have a standing audit committee, and the full Board performs all functions of an audit committee, including the pre-approval of all audit and non-audit services before we engage an accountant. All of the services rendered to us by MaloneBailey have been pre-approved by our Board of Directors. 38 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. The following documents are filed as part of or incorporated by reference into this 10K: (a)(1) Consolidated Financial Statements: The index of the consolidated financial statements contained herein is set forth on page F-1 hereof. (a)(2) Financial Statement Schedule: All schedules have been omitted as the required information is inapplicable or the information is presented in the consolidated financial statements or related notes. (b)
